The judgment was against Dave Benefield, Mack Gossett, and John Hanna. The appeal is by Dave Benefield alone.
No notice or summons as provided in section 6143 of the Code was issued and executed, so far as the record shows, as regards either Mack Gossett or John Hanna.
Under such circumstances it is necessary for us to dismiss the appeal. Hagood et al. v. Cleckler, 221 Ala. 379, 129 So. 2; Sherrod v. McGruder et al., 209 Ala. 260, 96 So. 78; Code 1923, § 7318.
And it is so ordered.
Appeal dismissed.